Exhibit 10.1

 

SECOND AMENDMENT TO

ETHANOL MARKETING AND SERVICES AGREEMENT

 

This Second Amendment to the Ethanol Marketing and Services Agreement (“Second
Amendment”) is made on this 1st day of May, 2011, by and between Western Plains
Energy, LLC, having an address of or near 3022 County Road 18, Oakley, KS 67748,
(“Owner”), and Ethanol Products, LLC d/b/a Poet Ethanol Products, having an
address of 3939 N. Webb Rd., Wichita, Kansas 67226 (“Marketer”).

 

RECITALS:

 

A.                                   Owner and Marketer made and entered into an
Ethanol Marketing and Services Agreement dated November 24, 2008 (the
“Agreement”).

B.                                     The Agreement has an initial term ending
February 9, 2014.

C.                                     Marketer and Owner now desire to modify
the Agreement to alter the Term of the Agreement and the Marketing and
Administrative Service Fee.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreement set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follow:

 

1.             Terms. Terms in this First Amendment that are capitalized, but
that are undefined, will have the meaning given to them in the Agreement.

 

2.             Amendment to Term of Agreement. The Agreement is hereby amended
by deleting Paragraph 2. “Term of Agreement” and replacing it in its entirety
with the following paragraph:

 

2.             Term of Agreement. The initial term of this agreement shall
extend to February 9, 2017. This Agreement renews automatically for additional
five (5) year periods, at the end of the initial period and at the end of any
subsequent five (5) year renewal period, unless terminated by either party.
Either party may terminate this Agreement at the end of the initial period or at
the end of any five (5) year renewal period by giving to the other party ninety
(90) days’ written notice of termination prior to the end of the then current
period, Within fifteen (15) days of receipt of written notice of termination by
either party, Marketer will provide Owner with a quantity per month of Ethanol
for up to one (1) year from termination that will be needed to fulfill sales
contracts in existence at the time of termination and copies of said contracts.
Owner agrees that all such existing sales contracts disclosed in the fifteen
(15) day period will be fulfilled, and that the terms of this Agreement will
remain in effect for all such Ethanol.

 

3.             Amendment to Marketing and Administrative Service Fee. The
Agreement is hereby amended by deleting Paragraph 5., “Marketing and
Administrative Service Fee” and replacing it in its entirety with the following
paragraphs:

 

5.             Marketing and Administrative Service Fee. Owner will pay Marketer
a fee for the Marketing and Administrative Services rendered by Marketer
hereunder. The fee (the “Services Fee”) will be one percent (1%) of the Net-back
sales price per gallon of denatured Ethanol as produced by Owner’s Ethanol
Plant, except as provided for in 5.a. Net-back sales price is defined as the
price actually paid and collected per gallon of

 

--------------------------------------------------------------------------------


 

denatured Ethanol, minus all freight and transportation costs, any applicable
owned storage fees, leased storage fees, through-put fees, any terminalling
fees, and taxes imposed by a governmental authority, except for sales, use or
similar taxes imposed upon the net profits of marketer or the Services Fees.

 

a. Notwithstanding the 1% of the Net-back sales price calculation described in
paragraph 5, the Services Fee will have a minimum rate of $.0135 per gallon and
a maximum rate of $.0185 per gallon. For illustrative purposes, when the
Net-back sales price is between $1.35 per gallon and $1.85 per gallon, the
Services Fee will be calculated at 1% of the Net-back sales price. When the
Net-back sales price is less than $1.35 per gallon, the Services Fee will be
$.0135 per gallon. When the Net-back sales price is greater than $1.85 per
gallon, the Services Fee will be $.0185 per gallon.

 

4.             Not a Novation. This First Amendment is a modification only and
will not constitute a novation. Except as herein provided, all terms and
conditions of the Agreement are hereby ratified and will remain in full force
and effect. In the event of any conflicts or inconsistencies between the
provisions of this First Amendment and the Agreement, the terms of this First
Amendment will control.

 

5.             Interpretation. This First Amendment and the Agreement are the
final agreement and contain the entire, complete, and exclusive agreement
between the parties regarding the matters addressed therein. NO PROVISION OF
THIS FIRST AMENDMENT OR THE AGREEMENT MAY BE MODIFIED, CHANGED, AMENDED OR
WAIVED EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date and year first above written.

 

 

 

WESTERN PLAINS ENERGY, LLC (Owner)

 

 

 

 

By

/s/ Steven McNinch

 

 

Its

CEO / General Manager

 

 

ETHANOL PRODUCTS, LLC d/b/a POET ETHANOL PRODUCTS (Marketer)

 

 

By

/s/ Robert Casper

 

 

Its

President & CEO

 

--------------------------------------------------------------------------------